Citation Nr: 0005661	
Decision Date: 03/02/00    Archive Date: 03/14/00

DOCKET NO.  96-04 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel


INTRODUCTION

The veteran's active military service extended from July 1953 
to April 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1991 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which found that the veteran had 
not submitted new and material evidence to reopen his claim 
for service connection for a nervous disorder.  The Board has 
recharacterized the claim as one for an acquired psychiatric 
disorder to more accurately reflect the veteran's 
contentions, and to provide him the greatest possible 
consideration of his claim.

This case was previously before the Board in May 1995 when it 
was remanded for due process considerations.  The requested 
development has been completed; however, the Board determines 
that another remand is necessary to comply with the duty to 
assist.


FINDINGS OF FACT

1.  Following a rating action by the RO in January 1975, the 
veteran was notified in a letter dated January 1975 that his 
claim for service connection for an acquired psychiatric 
disorder was denied; although he was provided his appellate 
rights, he did not appeal.

2.  Evidence has been received since the January 1975 RO 
decision which bears substantially on the issue of whether 
the veteran's acquired psychiatric disorder was incurred in 
or aggravated during active military service from July 1953 
to April 1954, or present to a compensable degree within the 
first post service year.

3.  There is medical evidence of record indicating that the 
veteran has an acquired psychiatric disorder related to 
military service that provides a more complete picture of the 
circumstances surrounding the origin of the alleged 
psychiatric disability.

4.  The veteran's claim to service connection for an acquired 
psychiatric disorder is plausible.


CONCLUSIONS OF LAW

1.  The January 1975 decision of the RO denying service 
connection for an acquired psychiatric disorder is final.  38 
U.S.C.A. § 7105(c) (West 1991).

2.  Evidence received since the January 1975 RO decision 
denying service connection for an acquired psychiatric 
disorder is new and material, and the veteran's claim for 
service connection for an acquired psychiatric disorder is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1999).

3.  The veteran's reopened claim for service connection for 
an acquired psychiatric disorder is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); Caluza v. Brown, 7 Vet. 
App. 498 (1995) aff'd per curiam, 78 F3d 604 (Fed. Cir. 
1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection and the Requirement of Submitting a Well 
Grounded Claim

Service connection may be established for a current 
disability in several ways, including on a "direct" basis, on 
the basis of "aggravation," and on a "secondary" basis.  38 
U.S.C.A. §§ 101(16), 1131, 1153 (West 1991); 38 C.F.R. §§ 
3.303, 3.304(a), (b), (c), 3.306(a), (b), 3.310(a) (1999).  
Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (1999).  Personality 
disorders are not diseases or injuries within the meaning of 
VA legislation for which service connection may be granted.  
38 C.F.R. § 3.303 (a) and (e) (1999).  Disorders resulting 
from personality disorders may, however, be service-connected 
on a secondary basis under 38 C.F.R. § 3.310(a) and 
disability resulting from a mental disorder that is 
superimposed upon a personality disorder may be service-
connected.  38 C.F.R. § 4.127 (1999).

Establishing direct service connection for a disability which 
has not been clearly shown in service requires the existence 
of a current disability and a relationship or connection 
between that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303(d) (1999); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  The kind of evidence needed to make a claim 
well grounded depends upon the types of issues presented by a 
claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  
For some factual issues, competent lay evidence may be 
sufficient.  However, where the claim involves issues of 
medical fact, such as medical causation or medical diagnoses, 
competent medical evidence is required.  Id. at 93. 

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1997);  see also 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
Alternatively, the third Caluza element can be satisfied 
under 38 CFR 3.303(b) (1999) by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  Lay evidence is also acceptable to 
show incurrence in service if the veteran was engaged in 
combat and the evidence is consistent with the circumstances, 
conditions and hardships of such service, even though there 
is no official record of such incurrence.  38 U.S.C.A. § 1154 
(West 1991); 38 C.F.R. § 3.304(d) (1999).  

Reopening the Claim

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  38 U.S.C.A. § 5108 (West 
1991); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see 
Graves v. Brown, 8 Vet. App. 522, 524 (1996).  

The fact that the RO may have determined that new and 
material evidence was presented, and reopened the claim on 
that basis, is not binding on the Board's determination of 
the question of whether new and material evidence has been 
submitted.  Barnett v. Brown, 8 Vet. App. 1 (1995).  The 
Board is required to determine whether new and material 
evidence has been presented before it can reopen a claim and 
readjudicate service connection or other issues going to the 
merits.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

When considering whether new and material evidence has been 
presented or secured to reopen a claim, the law provides,

If new and material evidence is presented 
or secured with respect to a claim which 
has been disallowed, the Secretary shall 
reopen the claim and review the former 
disposition of the claim.

38 U.S.C.A. § 5108 (West 1991).  

Section 3.156(a) provides,

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156 (1999) (final emphasis added).  See also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The claimant 
does not have to demonstrate that the new evidence would 
probably change the outcome of the prior denial which was the 
test in effect prior to the Hodge decision, as defined in 
Colvin v. Derwinski, 1 Vet. App. 174 (1991) (new and material 
evidence required "a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome" of the final 
decision).  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence which may contribute to a more complete picture of 
the circumstances surrounding the origin of a claimant's 
injury or disability.  Hodge 155 F.3d at 1363.  

In Elkins v. West, 12 Vet. App. 209 (1999) (en banc), the 
Court outlined a three-step process for reopening claims 
under the Federal Circuit's holding in Hodge, supra:  First, 
VA must determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a).  If the newly presented 
evidence is not "new," the claim to reopen fails on that 
basis and no further analysis of the evidence is required.  
Similarly, if "new" evidence is not "material," in the 
sense that does not bear directly and substantially upon the 
specific matter under consideration and which, by itself or 
in connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim, the claim to reopen fails on 
that basis and the inquiry ends.  38 C.F.R. § 3.156 (1999).  
Second, if new and material evidence has been presented, 
immediately upon reopening VA must determine whether, based 
upon all the evidence and presuming its credibility, the 
claim as reopened is well grounded pursuant to 38 U.S.C. 
§ 5107(a).  There is no duty to assist in the absence of a 
well-grounded claim.  Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997) cert. denied, sub nom. Epps v. West, 118 S. 
Ct. 2348 (1998).  See also Winters v. West, 12 Vet. App. 203 
(1999).  Third, if the claim is well grounded, VA may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C. § 5107(b) has been fulfilled.  See also Winters v. 
West, 12 Vet. App. 203 (1999) (en banc). 

Evidence received since the prior final decision is presumed 
credible for the purposes of reopening the veteran's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3, 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 68, 75-76 (1995).


Factual Background

The RO originally denied service connection in January 1975 
for an acquired psychiatric disorder identified on the last 
VA examination as an anxiety reaction with features of 
depressive reaction, chronic and moderate, superimposed on a 
schizoid personality.  The rating decision also noted that 
the veteran had been released from service following a 
neuropsychiatric evaluation which revealed a diagnosis of 
inadequate personality which existed prior to service and was 
not aggravated by service.  

A review of the medical records reveals a July 1953 
enlistment examination which noted a normal physical 
examination including a normal psychiatric evaluation.  
Treatment records in service showed an initial complaint of 
anxiety in March 1954 and referral to neuropsychiatric 
service for evaluation.  An April 1954 Report of Medical 
Survey reported the veteran's history of his father dying of 
tuberculosis when he was 10, of his mother being declared 
unfit because she was running around with men, and of his 
being raised by his grandmother.  It was reported that as a 
child, the veteran was nervous, somnambulant, had nightmares, 
was afraid of people, and ran away from home once.  He left 
school in the 10th grade and worked at several menial jobs 
but kept quitting because he was tired.  He stated that he 
could not get used to being around a lot of people.  He 
indicated that he felt self-conscious, embarrassed, lonely, 
excluded from group activity, and that he had never been able 
to fit in and establish good interpersonal relationships, 
although he had tried.  He reported that he "goes to 
pieces" when he is hollered at.  The psychiatric evaluation 
of the veteran reported that he appeared tense, of low 
average intelligence, and emotionally flat.  There was no 
evidence of psychosis.  He was immature, suffering from 
guilty feelings and feelings of inadequacy and isolation.  
The report concluded that the veteran's diagnosis was 
inadequate personality, which existed prior to enlistment and 
was not aggravated by service conditions.  He did not dispute 
the findings of the service medical board.  The separation 
examination in April 1954 reported an inadequate personality.  

In August 1974, the veteran filed a claim for service 
connection for "anxiety depression."  In October 1974, a 
private medical report was received from the veteran's 
physician, C. Yohe, M.D., which stated that he could not 
locate the veteran's chart but he remembered him well.  It 
was reported that the veteran's illness seemed to be related 
more to his turbulent childhood, rather than to his time in 
service.  His father was an alcoholic and his mother was 
pronounced unfit.  The veteran was raised by his paternal 
grandparents.  Dr. Yohe wrote that the veteran's condition 
was not easy to diagnosis but he "always felt [the veteran] 
was basically schizophrenic, schizothymic, or some such."

On VA psychiatric examination in November 1974, the veteran 
reported that he had depression which comes and goes.  The 
veteran stated that he had a hard time fitting in at work, 
could not make friends, was often tired, and did not feel 
like talking to people.  He stated he had similar problems in 
the service, where he had no friends and felt lost.  The 
veteran reported that he always felt that way to an extent, 
that he never had any friends in school.  He reported that 
when he was two years old he was taken from his mother 
because she was considered unfit, and when he was nine years 
old, his father died in a tuberculosis sanitarium.  The 
veteran reported that he did not like school and quit in the 
ninth grade and did various unskilled jobs until he joined 
the service.  He reported a stable work history after 
service, that he had been married for 17 years and had 6 
children, and felt close to his wife and family.  On 
examination, the veteran was alert, pleasant, and 
cooperative.  He made a favorable appearance, and 
intelligence appeared within normal limits.  His speech was 
relevant and coherent.  He looked moderately anxious and 
depressed.  He was well oriented in all spheres.  Memory, 
recent and remote, was good.  He denied delusions or 
hallucinations and did not express paranoid ideas or bizarre 
behavior.  The examiner note that the veteran had some 
chronic anxiety and depressive symptoms.  With his poor 
family background, the history suggested that he had some 
schizoid traits since an early age.  The veteran had made a 
generally satisfactory economic adjustment, considering his 
background.  The diagnosis was anxiety reaction with features 
of depressive reaction, chronic and moderate, superimposed on 
a schizoid personality.  

The RO denied service connection in January 1975 for an 
acquired psychiatric disorder, based on a neuropsychiatric 
evaluation in service which revealed a diagnosis of 
inadequate personality which was determined to have existed 
prior to service and was not aggravated by service.  The 
veteran did not appeal.

In October 1988, the veteran was provided a VA psychiatric 
examination pursuant to his claim for nonservice-connected 
pension benefits.  The examiner noted that the veteran had 
been treated for depression beginning in February 1987.  
Currently he complained of nervousness secondary to treatment 
for prostatitis.  He recounted his history to the examiner, 
including his experiences in the service.  On psychiatric 
examination, his facial expressions and vocal intonations 
were appropriate, and his speech was within normal limits.  
The mood was pleasant, and the affect was mildly blunted.  
There was a fair range of emotional expression.  His thought 
processes were within normal limits, as was memory.  There 
were no psychotic manifestations or overt depressive 
symptoms.  Insight was somewhat limited and judgment 
considered to be adequate.  The diagnosis was of dependent 
personality.

In August 1991, the veteran attempted to reopen his claim for 
entitlement to service connection for an acquired psychiatric 
disorder.  In support of his claim, he submitted several 
treatment records and letters from his private psychologist, 
D. Stevens, Ph.D.  A June 1988 letter noted that the veteran 
had been seen that month for psychological and vocational 
evaluation.  He indicated that he had developed depression in 
junior high school.  The examiner noted that depression was 
the veteran's principal problem.  

In an August 1988 letter, Dr. Stevens wrote that the veteran 
had requested his opinion as to disability that may have been 
related to his service experience.  Dr. Stevens indicated 
that he did not believe that his disability was service 
connected.  The veteran had related a history of childhood 
family conflict, always feeling like an outsider and never 
part of the group.  He reported that he was always shy and 
other children made fun of him.  He indicated that he dropped 
out of school in the 9th grade due to this difficulty.  He 
reported a history of feeling emotionally trapped and 
alienated in service resulting in his request to get out of 
the service.  Dr. Stevens concluded that "it seems clear 
that his problems stem from early childhood experiences and 
that his avoidant personality disorder is what led to his 
withdrawal from military service."

In October 1988, several medical records were submitted in 
support of the veteran's claim.  Included with these was a 
Benefit Request Form showing that the veteran received 
individual psychiatric therapy from W. Fowler, M.D. in August 
1987, and was diagnosed with agoraphobia with panic attacks.  

In September 1991, Dr. Stevens questioned the veteran further 
in relation to his pending claim with VA.  The veteran 
indicated that before going into the service he could relate 
to his family and a number of acquaintances.  However, his 
military experience put him under great stress as he had no 
place to withdraw from people, being forced to be around them 
constantly with no relief.  This interaction aggravated his 
preexisting avoidant personality disorder.  As a function of 
his preexisting personality disorder, interacting with the 
environmental stresses, he developed a social phobia.  The 
avoidant personality disorder was present prior to going into 
the service but the social phobia resulted as a result of his 
military experience.  After being discharged he found that he 
was dysfunctional when exposed to groups of people.  

The RO denied the veteran's reopened claim in an October 1991 
rating decision.  In a January 1993 substantive appeal to 
that decision, the veteran's attorney included an allegation 
that the original rating decision in January 1975 constituted 
clear and unmistakable error.  This claim was eventually 
denied by the RO and sustained on appeal to the Board.

In March 1993, the veteran testified in a personal hearing 
that prior to entering the service he was fairly sociable, 
although he had some problems with shyness.  He stated that 
he was in the Boy Scouts, played in the school band, and had 
some friends.  After entering the military, he found that he 
could not adjust to being around a lot of people, sought 
treatment and was discharged.  He testified that his attitude 
changed in the service, that he came home a wreck, was 
depressed, had daily panic attacks and withdrew at family 
gatherings.

The veteran was provided a VA psychiatric examination in June 
1993.  He repeated his history of being shy but having a lot 
of friends before he went into the service.  Testing was 
consistent with a low self esteem, marked discomfort with 
interpersonal relationships, and little confidence in his 
ability to function effectively.  The examiner diagnosed 
dysthymia, social phobia, and obsessive/compulsive 
personality.  

In July 1993, Dr. Stevens reviewed selected documents, 
including the veteran's service medical records, and records 
of Drs. Yohe and Fowler, as well as a hearing transcript.  He 
stated that the veteran's history suggested that he did have 
friends, interacted reasonably well, though still was 
somewhat shy and at times avoidant.  Once he entered the 
service and was forced to live with, interact with and deal 
with other recruits in very close proximity, all of this 
interacting with the stresses of a new situation, a severe 
aggravation of preexisting tendencies took place.  He 
reported that the veteran then developed an Axis I disorder 
of social phobia with panic attacks and his personality 
traits were exacerbated into an Axis II disorder of schizoid 
and avoidant personality disorder.  Dr. Stevens reviewed 
several prior medical evaluations, questioning whether the 
veteran had a personality disorder before going into the 
military contrary to the findings of the Board of Medical 
Survey dated April 1954.  Also in July, the veteran's 
attorney submitted a selection from a medical treatise 
defining the term "social phobia."

More recently, Dr. Stevens wrote in January 1997 that he 
continued to treat the veteran for symptoms of his 
psychiatric disorder.  He indicated that the reports 
previously written were still pertinent.  The veteran's 
current diagnoses included dysthymia, anxiety disorder with 
panic attacks, and schizoid and avoidant personality 
disorder.

In June 1998, the veteran provided additional testimony at 
another hearing before a hearing officer at the RO.  His 
attorney stressed that his claim was for "social phobia."  
The veteran testified that he felt his condition was much 
worse after service, that he used to have friends but after 
he did not make any friends and could not relate to anybody.  

Although he agreed to attend a VA psychiatric examination 
during his hearing, he failed to report for his initial 
scheduled examination in December 1998 and a rescheduled 
examination in January 1999.  His attorney submitted another 
excerpt from a medical text entitled Fundamentals of 
Psychiatry in July 1999.

Analysis

The Board observes that the last final disallowance of the 
veteran's claim is the January 1975 decision of the RO, and 
the Board will determine whether evidence submitted since 
that disallowance constitutes new and material evidence.  
Since the January 1975 decision, the veteran has submitted, 
among other things, letters from his private psychologist, D. 
Stevens, Ph.D., in support of his claim.  These are new 
because they were not before the RO when it denied service 
connection for an acquired psychiatric disorder in January 
1975.

The letters are also material because they are relevant to 
the issue of whether the veteran has an acquired psychiatric 
disorder related to his active service, and because they 
contributes "to a more complete picture of the circumstances 
surrounding the existence of a current disability."  See 
Hodge, 155 F.3d 1356 (1998).  Specifically, a July 1993 
letter states that the veteran developed social phobia as a 
result of being forced to live with, interact with and deal 
with other recruits in very close proximity, coupled with the 
stress of a new situation and a severe aggravation of his 
preexisting tendencies.  The Board concludes that the 
additional evidence submitted in support of the veteran's 
claim is new and material evidence sufficient to reopen the 
claim for service connection for an acquired psychiatric 
disorder.  Thus, the Board reopens the claim for service 
connection for an acquired psychiatric disorder.

Having reopened the claim, the Board must now determine 
whether the claim is well grounded.  Elkins v. West, 12 Vet. 
App. 209 (1999) (en banc).  In Elkins, the Court held that, 
if new and material evidence has been presented, immediately 
upon reopening the claim VA must determine whether, based 
upon all the evidence and presuming its credibility, the 
claim as reopened is well grounded pursuant to 38 U.S.C. 
§ 5107(a).

The three elements of a "well grounded" claim are:  (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and (3) a nexus, 
or link, between the inservice disease or injury and the 
current disability as provided by competent medical evidence.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996); see also Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); 38 U.S.C.A. § 1110 
(West 1991).

The veteran claims that he has a psychiatric disorder which 
was caused or aggravated by his active service.  There is 
objective medical evidence indicating that a current acquired 
psychiatric disorder, notably "social phobia," is related 
to symptoms shown during his active service.  Although there 
is conflicting evidence in the file as to the facts of this 
case, assuming the credibility of this evidence, the Board 
finds that the claim is well grounded.


ORDER

New and material evidence having been submitted, the 
veteran's claim for entitlement to service connection for an 
acquired psychiatric disorder is reopened.

The veteran's claim for entitlement to service connection for 
an acquired psychiatric disorder is well grounded and, to 
this extent, the appeal is allowed.


REMAND

Although the July 1993 letter from Dr. Stevens provided the 
basis for reopening the veteran's claim, and for finding it 
well grounded, there is conflicting evidence in the claims 
file regarding the origin of the veteran's current 
psychiatric disorder.  Specifically, the Board notes that in 
August 1988, Dr. Stevens opined that he did not believe that 
the veteran's psychiatric disorder was service connected, but 
was the result of "early childhood experiences" and it was 
an "avoidant personality disorder [which] led to his 
withdrawal from military service."  This was similar to the 
opinion of Dr. Yohe, the physician who treated the veteran 
after his release from service.  Dr. Yohe concluded that the 
veteran's illness seemed to be related more to his turbulent 
childhood, rather than to his time in service.  

In more recent letters from Dr. Stevens, he states that the 
veteran's interaction with others in the service aggravated 
his preexisting personality disorder and as a result he 
developed a social phobia, even questioning whether the 
veteran even had a personality disorder before entering the 
service.  These later statements by Dr. Stevens contradict 
his earlier assertions, and the conclusion of Dr. Yohe who 
treated the veteran nearer to the time that he was in 
service.

Additionally, there are conflicting diagnoses of the 
veteran's psychiatric disorder.  On a June 1993 VA 
psychiatric examination, the veteran was diagnosed with 
dysthymia, social phobia and obsessive/compulsive 
personality.  A January 1997 letter from D. Stevens, Ph.D. 
states that the veteran's current diagnoses included 
dysthymia, anxiety disorder with panic attacks, and schizoid 
and avoidant personality disorder.

The Board is unable to determine from the medical evidence 
what the veteran's current psychiatric disorder is and 
whether such psychiatric disorder is causally related to his 
active service.  The United States Court of Appeals for 
Veterans Claims has held that when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Halstead v. 
Derwinski, 3 Vet. App. 213 (1992).  The veteran should be 
afforded the appropriate VA examination to determine what his 
current psychiatric disorder is, and whether this is related 
to his active service.

For the reasons noted above and to ensure full compliance 
with due process requirements, the case is REMANDED to the RO 
for the following development:

1.  The RO should schedule the veteran 
for a VA examination by a specialist in 
psychiatry.  A copy of the notification 
of scheduled examination must be 
associated with the claims file and 
should include the effect of failure to 
report for the examination.  All 
necessary tests are to be conducted.  The 
claims file and a copy of this REMAND 
must be made available to and reviewed by 
the examiner prior to the requested 
examinations.  The examination should 
include a complete diagnosis of the 
veteran's psychiatric disorder or 
disorders.  After a review of the record, 
particularly the service medical records 
and the reports from the veteran's 
psychologist, D. Stevens, Ph.D., the 
examiner is requested to comment as to 
whether any currently-shown psychiatric 
disorder is etiologically related to 
symptoms manifested during the veteran's 
active service or to any other incident 
of service.  

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the examination 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action. 

3.  The RO should then ensure that the 
above-specified actions have been 
completed.  Any deficiency must be 
returned to the appropriate office until 
full compliance with this REMAND is 
achieved.  Next, the RO should 
readjudicate the veteran's claim for 
service connection for an acquired 
psychiatric disorder.  

Once the foregoing has been accomplished and, if the veteran 
remains dissatisfied with the outcome of the adjudication of 
the claim, both the veteran and his representative should be 
furnished a supplemental statement of the case covering all 
the pertinent evidence, law and regulatory criteria.  They 
should be afforded a reasonable period of time in which to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran needs to take 
no action until so informed.  The purpose of this REMAND is 
to assist the veteran and to obtain clarifying information.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  Further adjudication of the question involving 
service connection for an acquired psychiatric disorder will 
be postponed until the remand action is completed.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters that the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

